Exhibit 10.128 EXECUTION VERSION AMENDMENT NUMBER THREE to the MASTER REPURCHASE AGREEMENT dated as of September 14, 2015 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC LOAN SERVICES, LLC and PENNYMAC MORTGAGE INVESTMENT TRUST This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 2nd day of December, 2016, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”), PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Loan Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends that certain Master Repurchase Agreement, dated as of September 14, 2015, as amended by Amendment Number One, dated as of August 31, 2016 and Amendment Number Two, dated as of September 29, 2016 (as amended, restated, supplemented or otherwise modified from time to time, the “Repurchase Agreement”), by and among the Purchaser, the Agent, the Guarantor, the Servicer and the Seller.
